United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3161
                        ___________________________

                      Augustine C. Onuoha; Angela N. Ikeri

                       lllllllllllllllllllll Plaintiff - Appellants

                                           v.

                     International University of Nursing, LLC

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: June 8, 2015
                                Filed: July 27, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

     Augustine Onuoha argues on appeal that International University of Nursing,
LLC (IUON), waived its right to seek a merits-based dismissal of an amended
complaint because it did not object to an order allowing the amended complaint to be
filed. We reject that argument and affirm the district court’s1 decision to dismiss the
claim in the amended complaint.

                                            I

       On February 13, 2014, Onuoha filed an amended complaint against IUON
alleging a breach of contract claim. The claim was based upon an allegation that
IUON – a nursing school located on the Caribbean island of St. Kitts – breached a
contract with Onuoha when IUON failed to transfer Onuoha to a partner school in the
United States upon his completion of the 2006/2007 academic year in July 2007. The
breach of contract claim was brought in an amended complaint allowed by a
magistrate judge2 and became the sole count in the action.

       Shortly after Onuoha filed the amended complaint, IUON filed a motion to
dismiss the breach of contract claim on the grounds that the applicable Minnesota
statute of limitations for breach of contract, Minn. Stat. § 541.05, subdiv. 1(1), barred
it. The district court granted the motion to dismiss, and Onuoha appeals.

                                           II

      On appeal, instead of challenging the district court’s merits-based
determination that his claim was time-barred,3 Onuoha only contends IUON waived



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      2
       The Honorable Janie S. Mayeron, United States Magistrate Judge for the
District of Minnesota.
      3
       The issue of whether the district court erred in its determination was not
preserved for appeal and is waived. See, e.g., Meyers v. Starke, 420 F.3d 738, 742-43

                                          -2-
its ability to file a motion to dismiss the amended complaint in the first place because
IUON failed to object to the magistrate judge’s order permitting filing of the amended
complaint. We reject this argument. The magistrate judge’s order was a non-
substantive order that simply permitted Onuoha to file the amended complaint, and
did not address whether the complaint may be substantively barred by an affirmative
defense such as the statute of limitations. IUON did not waive its right to challenge
the substance of the amended complaint by failing to object to the order simply
allowing the amended complaint to be filed.

       Onuoha also argues the district court should have allowed him to file yet
another amended complaint. See Fed. R. Civ. P. 15(a)(2) (“The court should freely
give leave [for a party to amend its pleadings] when justice so requires.”). This
second amended complaint raised many of the same claims the magistrate judge had
refused to allow Onuoha to bring in his first amended complaint. We review this
issue under an abuse-of-discretion standard. See Doe v. Cassel, 403 F.3d 986, 990
(8th Cir. 2005). Onuoha demonstrated dilatory conduct with respect to the timing of
his motion requesting to file a second amended complaint. Under the circumstances
present in this case, we find the district court was well within its discretion to deny
Onuoha’s second motion to amend.

                                          III

      We affirm the district court.
                      ______________________________




(8th Cir. 2005) (indicating an issue is waived on appeal where the appellant failed to
present that issue for review in the appellant’s brief).

                                          -3-